Citation Nr: 1129775	
Decision Date: 08/11/11    Archive Date: 08/23/11

DOCKET NO.  06-08 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for right knee disability.

2.  Entitlement to an initial rating in excess of 10 percent for left knee disability.

3.  Entitlement to a combined schedular rating in excess of 80 percent for service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to February 1969.

This appeal to the Board of Veterans' Appeals (Board) arose from a November 2003 rating decision in which the RO implemented an August 2003 Board decision that granted service connection for stress-related physiological response affecting irritable bowel syndrome (IBS) and patellar spurring of the knees.  The RO assigned a 10 percent rating for stress-related physiological IBS, effective October 18, 1989, and also assigned initial 10 percent ratings for each knee, effective June 12, 1992.  Notice of the determinations was provided by correspondence dated December 23, 2003.  On December 23, 2004, the Veteran filed a notice of disagreement (NOD) with the assigned disability ratings.  A statement of the case (SOC) was issued in December 2005, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in February 2006.

In August 2008, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record.  During the hearing, the Veteran submitted additional medical evidence directly to the Board, with a waiver of initial RO consideration of the evidence.   See 38 C.F.R. § 20.1304 (2010).

Because the Veteran disagreed with the initial ratings assigned following the grant of service connection for his stress-related physiological IBS, and for patellar spurring of his knees, the Board characterized these matters in light of Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

In December 2008, the Board granted a 30 percent rating for stress-related physiological IBS, effective October 18, 1989.  The Veteran's knee claims were then remanded to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After taking further action, the RO/AMC continued to deny the claims (as reflected in an October 2010 supplemental SOC (SSOC)) and returned those matters to the Board for further appellate consideration.

The Board's decision addressing the claims for initial evaluations in excess of 10 percent for the Veteran's service-connected right and left knee disabilities is set forth below.  The claim for a higher combined schedular rating for service-connected disabilities-for which the Veteran has completed the first of two actions required to place this matter in appellate status-is addressed in the remand following the order; that matter is being remanded to the RO, via the AMC.  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claims herein decided have been accomplished.

2.  Since the June 12, 1992 effective date of the grant of service connection, the Veteran's service-connected right knee disability has been manifested by extension to at least 5 degrees and flexion to at least 100 degrees, with findings of pain and crepitus and x-ray evidence of degenerative changes; there have been no medical findings of locking, ankylosis, subluxation, instability, impairment of the tibia or fibula, or genu recurvatum.

3.  Since the June 12, 1992 effective date of the grant of service connection, the Veteran's service-connected left knee disability has been manifested by extension to at least 10 degrees and flexion to at least 90 degrees, with findings of pain and crepitus and x-ray evidence of degenerative changes; although the Veteran underwent arthroscopy of the left knee for a tear of the medial meniscus in July 2006, there have been no medical findings of locking, ankylosis, subluxation, instability, impairment of the tibia or fibula, or genu recurvatum.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for service-connected right knee disability are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5260, 5261 (2010).

2.  The criteria for an initial rating in excess of 10 percent for service-connected left knee disability are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5258, 5259, 5260, 5261 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claims, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claims; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claims, in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

In initial rating cases, a claimant must be provided with information pertaining to assignment of disability ratings, as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in an October 2010 post-rating letter, the AMC provided notice to the Veteran explaining what information and evidence was needed to substantiate the claims for higher initial ratings for his service-connected knee disorders, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA; this letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  After issuance of the October 2010 letter, the October 2010 SSOC reflects readjudication of the claims.  Hence, the Veteran is not shown to be prejudiced by the timing of this notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of service, VA and private medical treatment records, and the reports of October 1991, January 1993, April 2003, and October 2010 VA examinations.  Also of record and considered in connection with the appeal is the transcript of the Veteran's August 2008 Board hearing, along with various written statements provided by the Veteran, and by his representative, on his behalf.  The Board also finds that no additional RO action to further develop the record on the claims for higher initial evaluations for service-connected disabilities of the knees is warranted.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO, to include the AMC, the Veteran has been notified and made aware of the evidence needed to substantiate his claims for higher initial evaluations for service-connected disabilities of the knees, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with this claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).




II.  Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is entitlement to a higher rating following the initial grant of service connection, evaluation of the medical evidence to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson, 12 Vet. App. at 126.

Historically, service connection for callosities of both feet was established in March 1969.  On June 12, 1992, the Veteran filed a claim for service connection for disabilities of the knees as secondary to the service-connected callosities of his feet.  The RO denied the claim in a February 1993 rating decision, and the Veteran appealed.  The Board granted the claim in August 2003, and the RO, in November 2003, assigned initial 10 percent ratings for each knee pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5261, effective June 12, 1992.

Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings is evaluated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint involved (here, Diagnostic Codes 5260 and 5261).

Standard range of knee motion is from 0 degrees (on extension) to 140 degrees (on flexion).  See 38 C.F.R. § 4.71, Plate II.

Under Diagnostic Code 5260, a noncompensable rating is assigned for flexion limited to 60 degrees.  A rating of 10 percent requires limitation of flexion to 45 degrees.  A rating of 20 percent requires limitation of flexion to 30 degrees, and a rating of 30 percent requires limitation of flexion to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Under Diagnostic Code 5261, a rating of 10 percent requires limitation of extension to 10 degrees.  A rating of 20 percent requires limitation of extension to 15 degrees.  A rating of 30 percent requires limitation of extension to 20 degrees. A rating of 40 percent requires limitation of extension to 30 degrees, and a rating of 50 percent requires limitation of extension to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  The VA General Counsel has held that separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint.  See VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

The Board also notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2010); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

In this case, VA treatment records reflect that the Veteran complained of pain in his knees in February 1991.  On examination, he had negative anterior and posterior drawer signs and a full range of motion with some crepitation.  It was noted that his ligaments appeared intact.  On orthopedic consultation in May 1991, it was noted that his knees were within normal limits on examination, with normal x-rays.

On VA examination in October 1991, the Veteran complained of knee pain.  Examination revealed patello-femoral crepitation present at 1+ on the left and 2+ on the right.  There were no effusions in the knees, ligaments were stable, x-rays were essentially normal, and range of motion was full.  The clinical impression was that the Veteran had chondromalacia patellae of the right knee.

On VA examination in January 1993, the Veteran complained of right knee pain and intermittent swelling in both legs that extended to his knees.  On examination of the right knee, there was no swelling, tenderness, or patellofemoral crepitation.  Ligaments were stable, x-rays were normal, and the drawer sign was negative.  Motor strength for the anterior, lateral, and posterior muscle groups of both legs was 5/5, and the range of motion was essentially normal in both knees.  The clinical impression was that the Veteran had chondromalacia patellae of the right knee.

During an April 1994 Board hearing, the Veteran testified that he had weakening in his knees that had caused him to fall.

A June 2000 VA treatment record reveals that the Veteran was then using Ibuprofen for his knees.  In February 2001, his gait was noted to be normal.  In February 2003, it was noted that he had minor osteoarthritis.

On VA examination in April 2003, the Veteran reported pain in his knees, worse with significant walking, and intermittent swelling.  On examination, his gait for the short distance from the waiting room to the examination room was normal.  The knees also appeared normal, with no swelling or discoloration, and they were found to be stable with a normal range of motion from 0 to 140 degrees.  X-rays revealed minimal patellar spurring, bilaterally, but were otherwise unremarkable, with well-preserved joint spaces and no evidence of acute fracture, effusion, subluxation, or dislocation.

A June 2006 private treatment record reflects that the Veteran was evaluated for his left knee.  He complained of pain off and on for quite some time associated with some swelling and clicking and made worse by walking, squatting, and bending.  Examination of the left knee revealed a 1-2+ effusion, exquisite medial and posteromedial joint line pain with mild lateral symptoms, some patellofemoral crepitance, and minimal discomfort with deep palpation and compression of the patella into the groove.  He had a negative Lachman and no opening and/or pain to varus or valgus stress testing in extension or in 30 degrees of flexion.  X-rays of the left knee were interpreted to reveal some degenerative changes, some patella spurring that was not associated with the degenerative changes, and apparent old and mild narrowing of the medial compartment in particular.  The clinical assessment was that he had a medial meniscus tear and osteoarthritis of the left knee.  He was treated conservatively.

A July 2006 private treatment record shows that the Veteran's symptoms improved with treatment, but that he continued to have left knee pain.  He was noted to have exquisite pain with pressure on the medial joint line.  The examiner felt that there were two issues going on.  The most significant was a medial meniscus tear, with some mild wear and tear in the medial compartment.

The Veteran underwent arthroscopy of the left knee (partial medial meniscectomy (PMM), partial lateral meniscectomy (PLM), and chondroplasty) later that month.  It was noted that he had significant Grade II and III changes in the medial compartment and some Grade II changes in the lateral facet of the trochlear groove as well.  Days after surgery, the Veteran reported that he was doing great overall, with an 80 percent improvement in his symptoms.

An August 2006 VA treatment record shows that the Veteran underwent surgery on his left knee at an outside facility.  It was noted that both of his knees were painful, and that he had impaired use of his lower extremities, in terms of ambulation or mobility, but that he was not at risk for falls.

The Veteran returned for private follow-up treatment in August 2006, just over a month after the arthroscopy.  It was also noted that he continued to have some pain in the left knee, and that he had quite a bit of swelling.  The arthritis in the knee was described as "significant."  On follow-up approximately two weeks later, the examiner noted that he was delighted with the Veteran's response to treatment.

An October 2006 private record reflects that the Veteran continued to have problems with the left knee, and that he was given a prescription for an unloader brace.  The examiner noted that it was imperative that the Veteran get the brace in order to reduce the wear and tear on his knee.

A December 2006 private record reflects that the Veteran received his left knee unloader brace.  On examination, he was noted to have severe advanced patellofemoral crepitation of the left knee.  The examiner indicated that the Veteran should continue to wear the brace.

During the August 2008 Board hearing, the Veteran testified that he took medication for pain.  He also testified that he had a brace that he wore on his left knee to try to prevent further deterioration.  He said that his left knee was unstable and had given out on him and caused to him to fall several times.  He felt that he could do only sedentary work, and could not run, but indicated that he had missed only one day of work over the last three months because of difficulties with walking.  He testified that his physician had told him that he would likely need a total left knee replacement in the future.  The Veteran also reported that he had trouble with his right knee.  He said that the right knee hurt at times, that he got immediate pain with twisting of the knee, and that he also had instability.

A January 2009 VA treatment record reflects that the Veteran once had problems with regard to his legs and venous insufficiency, but that that was no longer a concern.  It was noted that the Veteran ambulated well and could tolerate prolonged standing.  In February 2009, his gait was noted to be normal.  In June 2009, it was noted that he wore a left knee brace.

The Veteran was examined for VA compensation purposes in October 2010.  As to the right knee, the Veteran reported daily intermittent pain with swelling and popping.  He denied locking, buckling, grinding, and restrictions in activities of daily living.  He also denied any history of surgery on the right knee, and indicated that no brace, cane, or crutch was required.  As to the left knee, the Veteran reported a history of arthroscopy in July 2006.  He indicated that he had pain in the left knee all day, every day; that the knee swelled, buckled, and popped; that he wore an unloader brace; that he was unable to walk more than a block, stand more than 5 to 10 minutes, or sit for more than 30 minutes; and that the left knee flared at the end of the day, at which point he had to sit and rub his knee with no specific activity restriction.  He denied locking and grinding in the left knee, and indicated that he had had no further surgery after the July 2006 arthroscopy.

On examination, the Veteran was noted to have a limp.  In the right knee, he had crepitus, with extension to 5 degrees and flexion to 100 degrees.  His motor strength was 5/5, and it was noted that there was no evidence of instability, tenderness, warmth, pain, or effusion.  It was also noted that there was no diminution of function with repetitive testing of the right knee, and no DeLuca criteria.  In the left knee, the Veteran had crepitus, popping, and an absent deep tendon reflex.  He had extension to 10 degrees with no pain.  Flexion was to 100 degrees with pain; reduced to 90 degrees with repetitive testing.  Motor strength in the left knee was noted to be 5/5, and there was no evidence of instability, tenderness, warmth, or effusion.  X-rays revealed worsening two-compartment osteoarthritis of the left knee with moderate joint space narrowing of the medial compartment, and mild osteoarthritis of the right knee.  The clinical impression was that the Veteran had osteoarthritis of the right knee, and that he had a partial medial and lateral meniscectomy of the left knee with chondromalacia and osteoarthritis.

Considering the pertinent facts in light of the above, the Board finds that, at no point since the June 12, 1992 effective date of the grant of service connection has either the right or knee left disability warranted a rating higher than the initial 10 percent rating assigned.  

With regard to limitation of motion of the right knee under Diagnostic Code(s) 5260 and/or 5261, the evidence shows that the Veteran's service-connected right knee disability has been manifested by extension to at least 5 degrees and flexion to at least 100 degrees.  Further, while the Veteran has reported daily intermittent pain in the right knee with swelling and popping, the October 2010 VA examiner specifically indicated there was no diminution of function with repetitive testing of the right knee, and no DeLuca concerns.  Simply put, there is no lay or medical indication that his right knee manifestations have ever been so disabling as to result in flexion limited to 45 degrees, or extension limited to 10 degrees, as to warrant the assignment of even the minimum 10 percent rating under Diagnostic Code 5260 or 5261, respectively.  It follows, then, that the criteria for an even higher rating under either diagnostic code is not met.

With regard to limitation of motion of the left knee, the evidence shows that the Veteran's service-connected left knee disability has been manifested by extension to at least 10 degrees and flexion to at least 90 degrees.  The Veteran has reported that he has swelling and popping in his left knee, that he has trouble with prolonged walking, standing, and sitting, and that his knee flares at the end of the day.  However, there is no lay or medical indication that his left knee manifestations, to include during flare-ups, have ever been so disabling as to result in flexion limited to 45 degrees, as to warrant a compensable rating under Diagnostic Code 5260, or extension limited to more than 10 degrees, as to warrant more than a 10 percent rating under Diagnostic Code 5261.  Hence, even with consideration of sections 4.40 and 4.45 and DeLuca, the record presents no basis for the assignment of any higher rating for the left knee under Diagnostic Code 5260 or 5261.

Further, although the Veteran underwent arthroscopy of the left knee for a tear of the medial meniscus in July 2006, he cannot be assigned a separate 10 percent rating under Diagnostic Code 5259 (pertaining to symptomatic removal of semilunar cartilage), as both Diagnostic Codes 5259 and 5261 are premised, in part, on pain.  To do so would constitute impermissible pyramiding.  See 38 C.F.R. § 4.14 (indicating that the evaluation of the same manifestation under different diagnoses is to be avoided).  Moreover, there have been no medical findings of locking of the left knee so as to warrant the assignment of a higher rating for the pre-operative period under Diagnostic Code 5258.

The Board also finds that no other diagnostic code provides a basis for any higher rating.  While separate ratings may be assignable for arthritis and instability (see VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997) and VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998)), and the Veteran has reported instability and buckling of his knees, pertinent to the current claims, there are no medical findings of instability of either knee, to include on the most recent examination in October 2010.  Nor have there been any medical findings of ankylosis, impairment of the tibia or fibula, or genu recurvatum.  In the absence of such findings, evaluating the Veteran's knees under Diagnostic Codes 5256, 5257, 5262, or 5263 is not appropriate.  See 38 C.F.R. 4.71a.  Moreover, the disabilities are not shown to involve any other factor(s) that would warrant evaluation of the disability under any other provision(s) of the rating schedule.

For all the foregoing reasons, the Board finds that there is no basis for staged rating of the Veteran's service-connected knee disabilities, pursuant to Fenderson, and that the claims for higher initial ratings must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against assignment of a higher rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

An initial rating in excess of 10 percent for right knee disability is denied.

An initial rating in excess of 10 percent for left knee disability is denied.


REMAND

A remand by the Board confers upon a veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Review of the claims file reveals that the development directed in the December 2008 remand was not fully completed with respect to the claim remaining on appeal; hence, further remand of this matter is warranted.

In the December 2008 remand, the Board instructed the RO to furnish to the Veteran and his representative a SOC with respect to the issue of entitlement to a combined disability rating in excess of 70 percent for service-connected disabilities, along with a VA Form 9, and afford them the appropriate opportunity to file a substantive appeal to perfect an appeal as to that issue.

A review of the claims file reveals that the RO, via the AMC, in a February 2009 rating decision, implemented the Board's December 2008 decision which granted a 30 percent rating for stress-related physiological IBS, effective October 18, 1989.  Although that action had the effect of increasing the Veteran's combined rating to 70 percent, effective October 18, 1989, and to 80 percent, effective June 12, 1992, it is not clear that that action satisfied the concerns expressed in the Veteran's December 2004 NOD, as they pertained to the calculation of his combined disability rating.  Notably, neither the Veteran nor his representative has expressed satisfaction with the new combined rating.  Nor has the NOD on the matter been withdrawn.

Consequently, this matter must be remanded to the RO for the issuance of a SOC.  Id.  The Board emphasizes, however, as it did before, that to obtain appellate review of any issue not currently in appellate status, a perfected appeal must be filed.  See 38 U.S.C.A. § 7105(West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2010).

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following action:

The RO must furnish to the Veteran and his representative a SOC with respect to the issue of entitlement to a combined rating in excess of 80 percent for service-connected disabilities, along with a VA Form 9, and afford them the appropriate opportunity to submit a substantive appeal to perfect an appeal on that issue.

The Veteran and his representative are hereby reminded that to obtain appellate review of any matter not currently in appellate status-here, the issue of entitlement to a combined rating in excess of 80 percent for service-connected disabilities-a timely appeal must be perfected within 60 days of the issuance of the SOC.

The RO should not return the claims file to the Board unless the Veteran perfects an appeal as to the issue identified.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The appellant need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


